Citation Nr: 1027700	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-20 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1980 to July 1983.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disorder, to include PTSD.  

In February 2007, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  The Veteran also 
testified before a decision review officer (DRO) at the RO in May 
2006.  Transcripts of both hearings are of record.

In June 2007, the Board reopened the claim for entitlement to 
service connection for a psychiatric disorder and then denied the 
claim on the merits.  The Veteran appealed this denial to the 
Court of Appeals for Veterans Claims (Court).   In November 2009, 
in a memorandum decision, the Court vacated and remanded the 
Board's June 2007 decision on the basis that the Board provided 
inadequate reasons or bases for concluding that VA had satisfied 
its enhanced duty to assist the Veteran in establishing his claim 
for benefits stemming from a sexual assault.  The appeal has now 
returned to the Board.  Because the Court vacated the entire June 
2007 decision of the Board, the Board will reiterate its 
reopening of the claim as well as address the reopened claim and, 
in particular, the enhanced duty to assist the claimant pursuant 
to 38 C.F.R. § 3.304(f)(3) (2009) (since renumbered, as discussed 
below).

In June 2010, subsequent to the issuance of the most recent 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration.  Thus, the Board 
will consider this evidence.  See 38 C.F.R. § 20.1304 (2009).




FINDINGS OF FACT

1.  An unappealed July 1997 letter declined to reopen the 
Veteran's claim for service connection for a mental disorder on 
the basis that there was no evidence the claimed condition was 
incurred in service.  

2.  The evidence submitted since the RO's July 1997 letter is new 
and material as it includes evidence that raises a reasonable 
possibility of substantiating the claim.  

3.  There is insufficient credible supporting evidence to 
corroborate the Veteran's claimed in-service stressor of sexual 
assault.

4.  An acquired psychiatric disorder is not etiologically related 
to active military service.


CONCLUSIONS OF LAW

1.  The RO's July 1997 decision declining to reopen the claim for 
service connection for a mental condition is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103 (1997).

2.  The evidence added to the record subsequent to the RO's July 
1997 decision is new and material and the claim for service 
connection for a psychiatric disorder, to include PTSD, is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

3.  An acquired psychiatric disorder, to include PTSD, was 
neither incurred in nor aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The Veteran seeks to establish service connection for a 
psychiatric disorder, to include PTSD.  In the July 2003 rating 
decision, the RO denied service connection for PTSD on the basis 
that the medical evidence was insufficient to confirm a link 
between current symptoms and an in-service stressor, and declined 
to reopen the claim for other mental conditions, continuing the 
denial issued in a previous final decision.  The Board has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996).  

A letter issued by the St. Petersburg, Florida, RO in July 1997 
declined to reopen the veteran's claim for service connection for 
a mental disorder on the basis that there was no evidence the 
claimed condition was incurred in service.  The veteran was 
informed of his procedural and appellate rights but did not file 
a timely appeal to the July 1997 decision letter.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1997) 
(a claimant must file a notice of disagreement (NOD) with a 
determination by the agency of original jurisdiction (AOJ) within 
one year from the date notice of that determination is mailed).  
An unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2009).  

The veteran filed a claim to reopen in January 2003, and this 
appeal ensues from the RO's July 2003 rating decision described 
above.  As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2009).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
evidence to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened. 

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the line 
of duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, during periods of active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  

Service connection for PTSD more specifically requires (1) 
medical evidence diagnosing the condition in accordance with the 
Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 
1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2009); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128 (1997).  

The issue before the RO in July 1997 was whether there was enough 
evidence to reopen a claim for service connection for a mental 
condition.  Evidence before the RO at that time included the 
veteran's service medical records, which contain several mental 
health clinic notes.  He was seen in August 1982 to discuss 
problems he was having in his relationship.  In November 1982, he 
was found to be handling those problems much better and the 
relationship was found stable in January 1983.  The veteran was 
last seen in June 1983 at the request of his commander, at which 
time he reported that he was depressed about being 
administratively separated from the service against his wishes.  
He acknowledged that he was, in part, responsible for the actions 
resulting in his separation; however, he laid the blame for this 
adverse action on his commander and others supervising him.  The 
veteran reported that he had contemplated hurting himself but he 
denied having any real intention.  No Axis I diagnosis was made 
and the Axis II diagnosis was borderline personality disorder.  
See health records.  At the time of his separation from service, 
he reported frequent trouble sleeping about four times per week 
due to stress, and depression or excessive worry as a result of 
the "stress and strain" of his job, but the examining doctor 
found no complications or sequelae (NCNS) and a psychiatric 
clinical evaluation was normal.  See June 1983 reports of medical 
examination and history.  

The evidence before the RO in July 1997 also included VA 
treatment records.  The veteran was admitted on May 27, 1989 with 
complaint of depression since 1983.  He reported a long history 
of cocaine abuse and dependency, but denied using drugs in 
service.  The veteran claimed that his cocaine addiction started 
three years prior after being put out of service and after his 
fiancée left him with their child.  He also reported that he felt 
he had been discriminated against in service and expressed a lot 
of anger towards the military.  The veteran was discharged on 
June 12, 1989 with Axis I diagnoses of adjustment disorder with 
anxious, depressed mood and cocaine abuse, and an Axis II 
diagnosis of personality disorder with paranoid borderline 
traits.  See medical record report.  The evidence before the RO 
at the time of its July 1997 decision also included the veteran's 
prior claims, which were denied on the basis that the diagnosed 
borderline personality disorder was a constitutional or 
developmental condition that is not subject to service connected 
compensation.  See August 1989 and August 1995 rating decisions.  
The record was devoid of evidence that a compensable psychiatric 
disorder was incurred in service.  

Evidence submitted since the RO's July 1997 decision includes 
multiple statements submitted by the veteran, to include 
allegations of sexual assault while in service.  See e.g., March 
2003 VA Form 21-4138.  The evidence also included VA and private 
treatment records, which contain multiple psychiatric diagnoses.  
A May 2005 VA psychiatry outpatient note from Dr. C.W. Anthony 
reports that the veteran suffers from dysthymic disorder (chronic 
depression), PTSD, cocaine dependence in early remission since 
July 2004, and alcohol dependence.  Dr. Anthony further reports 
that the veteran's chronic depression stems from the military 
sexual victimization and although he had no clear means of 
corroborating the veteran's history, he had no reason to doubt 
the veteran's truthfulness and memory.  This record is considered 
new, as it was not of record when the RO issued its July 1997 
rating decision.  It also raises a reasonable possibility of 
substantiating the claim, and is thus considered material.  
Having found that new and material evidence has been presented, 
the claim for entitlement to service connection for a psychiatric 
disorder, to include PTSD, is reopened for review on the merits.  

Although the July 2003 rating decision that is the subject of 
this appeal clearly declined to reopen the claim for service 
connection for other mental conditions, the June 2004 statement 
of the case (SOC) found that new and material evidence adequate 
to reopen the claim had been submitted, but subsequently 
concluded that service connection would remain denied.  Because 
the RO discussed the merits of the underlying claim for service 
connection, and did not just consider whether there was new and 
material evidence to reopen the claim, the Board concludes that 
there is no prejudice to the appellant in reaching the merits of 
the reopened claim in this decision.  Cf. Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question and 
an opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby).  

Reopened Claim

The Veteran contends that service connection is warranted for an 
acquired psychiatric disorder, to include PTSD, as it was 
incurred during active duty service.  The Veteran has 
specifically contended that he was sexually assaulted during 
active duty in May 1963, and currently has PTSD as a result of 
this in-service stressor.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

As noted above, service connection for PTSD specifically requires 
(1) medical evidence diagnosing the condition in accordance with 
the Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., 1994 (DSM-IV), see 38 C.F.R. § 4.125(a) (2009); (2) a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009); Cohen v. Brown, 10 Vet. App. 128 (1997).

Although the Veteran was not diagnosed with PTSD during the 
December 2003 VA psychiatric examination, the record does contain 
several findings of PTSD by the Veteran's private and VA mental 
health providers.  In addition, these providers have linked the 
Veteran's diagnosed PTSD to his reports of an in-service personal 
assault.  Hence, the primary issue for consideration in this case 
is whether there is credible supporting evidence that the claimed 
in-service stressor occurred.  

With respect to this element of the claim, the Board notes that a 
veteran's lay testimony alone will not be enough to establish the 
occurrence of an alleged non-combat stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  The record must contain corroborative 
evidence which substantiates or verifies the veteran's testimony 
or statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  75 Fed. Reg. 39,843-52 (July 31, 2010) to be codified 
at 38 C.F.R. § 3.304(f)(5).

The Veteran contends that he was the victim of an in-service 
sexual assault.  He reports that he was playing basketball with 
three airmen after a day of heavy drinking in May 1983.  As they 
started to play, the other airmen started pushing him around on 
the court for no reason, resulting at one point with the Veteran 
being pushed to the ground.  The Veteran informed them he did not 
want to play anymore and walked off the court.  On his way back 
to the barracks, the same individuals sexually assaulted him.  
The Veteran asserts that he was able to break free from these 
individuals, at which point he threatened to cut their throats 
before running to tell his commander about the incident.  He 
contends that the airmen were able to reach the commander first 
and informed him of the Veteran's threat.  The Veteran asserts 
that although he informed the commander of the sexual assault, it 
was not documented.  He also asserts that he was quickly 
discharged after the incident, both as a result of his 
threatening statement and because his superiors wanted to protect 
themselves because they believed the incident had taken place. 
See e.g., undated VA Form 21- 4142; March 2003 VA Forms 21-4138; 
August 2003 NOD; August 2004 VA Form 9; May 2005 and February 
2007 transcripts.

The Veteran's service treatment records do not provide direct 
corroboration for the claimed stressor, as they are devoid of 
reference to either a physical or sexual assault.  His personnel 
records also do not indirectly corroborate the claim by 
documenting a change in behavior, as they indicate that the 
Veteran had problems prior to the alleged May 1983 sexual 
assault.  See November 1982 AF Form 418 (Veteran demonstrated 
irresponsible behavior and erratic duty performance; has not 
shown ability to control his personal affairs in a mature manner; 
his record is peppered with traffic violations, records of 
counseling and letters of reprimand). The personnel file reveals 
that occasional improvement was noted after the Veteran received 
counseling for various infractions, but he was ultimately 
discharged due to unsatisfactory performance.  See June 1983 
letter of notification.  It was also noted that the Veteran had 
established a pattern of inadaptability and irresponsibility 
which surfaced, then was suppressed after close supervision and 
counseling, over the course of his three year assignment.  See 
June 1983 AF Form 418.  The Board acknowledges that the May 1983 
incident on the basketball court was documented in the personnel 
record.  The account provided, however, differs greatly from the 
Veteran's allegations, in particular because there is no mention 
of a sexual assault, and therefore does not provide corroboration 
of such an assault.  See May 1983 record of individual 
counseling; May 1983 handwritten and typed statements.

There is likewise insufficient post-service corroboration.  The 
Veteran originally filed a claim for service connection for a 
nervous disorder in June 1989, with no mention made of an in-
service sexual assault.  He also failed to mention the alleged 
assault during his May to June 1989 VA psychiatric admission and 
in his August 1995 claim to reopen.  The first medical record 
reflecting the Veteran's report of an in-service sexual assault 
is a November 2002 VA mental health clinic outpatient assessment 
note, dated almost two decades after his separation from service.  
At this time, the Veteran was diagnosed with depressive disorder 
not otherwise specified, cocaine dependence in remission, alcohol 
dependence in remission, and borderline schizoid, antisocial, 
mixed personality disorder by history.

The Veteran underwent a consult and screening evaluation for the 
VA Stress Treatment Program (STP) in December 2002.  He did not 
report the alleged assault, but did indicate he was seeking 
assistance for a PTSD-related claim for disability compensation.  
The individual who conducted the evaluation judged the Veteran's 
description of PTSD symptoms to be fictitious and found that the 
Veteran was not an appropriate candidate for the program.  

The Veteran was also afforded a VA psychiatric examination in 
December 2003, at which time his claims file was reviewed and a 
detailed examination was conducted.  An Axis I diagnosis of 
cocaine dependence in early remission by patient report, alcohol 
dependence continuous by patient report, and substance-abuse mood 
disorder, was made; the Axis II diagnosis was borderline 
personality disorder.  The examiner reported that he was not 
convinced the Veteran was sexually assaulted as the claim was 
brought up rather recently and there was nothing to suggest it or 
mention of it in any of his treatment up until this year. 
However, by the Veteran's own admission, he suffered a nervous 
breakdown in the military even before the alleged assault 
occurred.  Further, he started abusing alcohol at the age of 16, 
before military service, and his use of crack cocaine apparently 
started when he was 32 years old.  The examiner also pointed to 
the fact that the Veteran has been diagnosed with cocaine 
dependence, alcohol dependence and depressive disorder throughout 
the years, as well as with borderline personality disorder, the 
symptoms of which are very similar to PTSD.  The examiner opined 
that the Veteran's symptoms were due to borderline personality 
disorder.

The Board acknowledges the March 2005 statement from a friend who 
served on active duty with the Veteran at Langley Air Force Base 
in Hampton, Virginia.  He reported that the Veteran related the 
incident concerning the sexual assault to him sometime in 1983.  
The statement indicates that the Veteran's friend was not present 
during the attack and knows only what the Veteran told him.  He 
reports that shortly after the incident, the Veteran's demeanor 
and personality underwent a noticeable shift, he became withdrawn 
and surly, seemed to have a "chip on his shoulder," and was 
easily irritated by minor events.  The Board also acknowledges 
that the Veteran testified on two occasions that he told his 
friend about the incident. In contrast to the Veteran's testimony 
and the March 2005 buddy statement, the Veteran had not reported 
telling anyone about the assault at any prior time in the claims 
period.  See e.g., undated VA Form 21-4142; undated handwritten 
statement; VA Form 21-4138 dated March 18, 2003; undated 
handwritten statement received April 22, 2003; handwritten 
statement received June 24, 2003.  It is notable that the buddy 
statement was not submitted until March 2005, over two years 
after the Veteran's initial claim, and after the Veteran's 
claimed assault and PTSD symptoms were found suspect by VA 
personnel.


The records in this case do not serve as corroboration for the 
Veteran's claim, as is required by 38 C.F.R. § 3.304(f).  The 
Veteran's personnel records reveal that he had problems prior to 
the alleged May 1983 assault and was cited for various 
infractions.  The records further reveal that the culmination of 
these problems over the course of his three year assignment 
resulted in his discharge from service.  In addition, the medical 
evidence most closely dated to the Veteran's discharge is devoid 
of any reference to the alleged assault, despite the fact that he 
was pursuing a claim for service connection at that time.  See 
June 1989 VA records.  These inconsistencies, the lack of any 
contemporaneous evidence corroborating the claimed assault, and 
the findings of the December 2002 STP evaluation and December 
2003 VA examination, outweigh the statements provided by the 
Veteran and his friend many years later.  Consequently, although 
the Veteran has provided records containing diagnoses of PTSD as 
a result of an in-service assault, there is insufficient 
corroborating evidence to prove that assault occurred.  

To bolster the record, the Veteran's attorney submitted an 
opinion dated in June 2010 by Charles L. Koah, who listed his 
credentials as a counselor and vocational evaluator following his 
name (the copy provided to the Board is not "signed" by 
handwriting and was provided to the Board by telefacsimile).  The 
one-page evaluation states that it was based on review of the 
Veteran's VA file and an interview of the Veteran.  Mr. Koah 
noted the two physicians (Drs. Hawk and Anthony) who stated that 
the Veteran's PTSD was likely related to an assault that took 
place during military service.  He added that the Veteran had 
provided consistent and credible evidence regarding this assault 
when interviewed.  Mr. Koah concluded that "it appears that [the 
Veteran] was properly diagnosed with PTSD based on an in-service 
assault."  

Although Mr. Koah found the Veteran's account of the in-service 
assault to be credible, the Board does not.  The lack of a 
handwritten signature is also troubling; because of the lack of 
signature and lack of the original copy of the report, it is 
unclear whether this report was generated by Mr. Koah himself.  
See also 38 C.F.R. § 3.200(b) (2009).  Even assuming that it was 
generated by Mr. Koah and is an accurate reflection of his 
opinion, the Board notes two additional factors that impair the 
value of this report.  First, the Board notes that Mr. Koah's 
address in the report is in Virginia, while the Veteran's most 
recent mailing address is in Florida.  Thus, it is unclear 
whether Mr. Koah assessed the Veteran's credibility through a 
face-to-face, in-person interview or through telephonic or other 
means.  The Board also notes the peculiar turn of phrase used by 
Mr. Koah in his opinion; rather than stating that he had 
diagnosed PTSD and that such diagnosis is the result of the 
alleged in-service personal assault, Mr. Koah merely asserts that 
"it appears" that this is the proper diagnosis, made by others.  
Appearances can be deceiving.  For these reasons, Mr. Koah's 
opinion that "it appears" that the Veteran was properly 
diagnosed with PTSD based on an in-service personal assault is 
given little weight.

The Board concludes that the preponderance of the evidence is 
against the claim and service connection for PTSD is denied.

The Board must now determine whether the evidence establishes 
that a psychiatric disorder other than PTSD was incurred due to 
active duty service.  During the claims period, the Veteran has 
been diagnosed with a borderline personality disorder, major 
depression, an adjustment disorder, bipolar disorder, and 
substance abuse.  In addition, although service records do not 
corroborate the Veteran's account of an in-service assault, there 
is some evidence of psychiatric symptomatology during service.  
The Veteran underwent individual counseling on multiple occasions 
in connection with his myriad behavioral problems, and was 
diagnosed with a borderline personality disorder during a June 
1983 visit to a mental health clinic.  The Veteran also 
complained of nervous trouble, excessive worrying, and trouble 
sleeping due to stress and strain at the June 1983 separation 
examination.  The Board therefore finds that two of the three 
elements necessary for service connection-current disability and 
an in-service injury-are demonstrated.

The Veteran has also reported a continuity of symptomatology 
since service.  The history he has provided is to the effect that 
he has been depressed ever since his separation from service, but 
that he did not seek treatment for these conditions until 1989, 
when he was admitted to the Hampton VA Medical Center (VAMC), 
more than 5 years after his discharge from active duty service in 
July 1983.  Thus, there is no record of a psychiatric disorder 
for several years after the Veteran's discharge.  The lack of any 
clinical evidence for years after service weighs against a 
finding that the Veteran's disability was present for the many 
years between service and his current complaints.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the Board finds that the history reported by the 
Veteran is not credible.  Throughout the claims period, he has 
indicated to his VA and private physicians that his goal was to 
obtain VA compensation, and during his 1989 hospitalization at 
the Hampton VAMC he admitted that he had previously faked 
psychotic symptoms.  Similarly, in April 1996 during a private 
evaluation, the Veteran stated that he had exaggerated symptoms 
in the past, and his reports of symptoms were deemed fictitious 
during a December 2002 STP examination.  The Veteran has also 
made inconsistent statements regarding his psychiatric condition 
throughout the claims period.  Although his most recent reports 
link the onset of psychiatric problems to the alleged in-service 
assault, prior to November 2002 the Veteran repeatedly denied 
experiencing any military sexual trauma or any past history of 
sexual abuse.  The Board finds that the Veteran's inconsistent, 
and at times exaggerated, statements render his contentions not 
credible and, accordingly, of no probative value.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value is 
completely within the Board's discretion).

The competent medical evidence of record also does not establish 
the presence of a nexus between the Veteran's current psychiatric 
disabilities and his active duty service.  Although the Veteran 
was diagnosed with a borderline personality disorder during 
service and by the December 2003 VA examiner, personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (2009).  In 
addition, while numerous mental health providers have documented 
the Veteran's reports of a psychiatric disorder other than PTSD 
since service, only one has provided a medical opinion in support 
of the current claim.  In May 2005, the Veteran's VA psychiatrist 
opined that the Veteran's chronic depression stemmed from his 
military sexual victimization.  As discussed above, the Board has 
determined that the record does not contain credible supporting 
evidence to corroborate the Veteran's account of an in-service 
personal assault.  

Furthermore, the May 2005 VA psychiatrist's medical opinion was 
based solely on the Veteran's own reported history, and was not 
rendered following review of any other evidence of record such as 
service records.  Although the VA psychiatrist found the 
Veteran's account of his in-service assault credible, the Board 
has determined, based on review of the record in its entirety, 
that the Veteran's statements regarding in-service events are not 
credible.  The May 2005 medical opinion is therefore afforded 
little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460-61 (1993) (finding that presumption of credibility did not 
arise because physician's opinion was based upon "an inaccurate 
factual premise" and thus had "no probative value" since it 
relied upon veteran's "account of his medical history and service 
background), see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) ("[i]t is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the claims 
file was reviewed, that contributes probative value to a medical 
opinion").

With respect to the other medical evidence of record, the 
Veteran's many VA and private health care providers have merely 
documented the Veteran's own statements regarding his past 
medical history; a history the Board has not found credible.  The 
bare transcription of the Veteran's lay history, unenhanced by 
additional comment by the transcriber, is not competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

In sum, the post-service medical evidence of record shows that 
the first evidence of the Veteran's claimed psychiatric disorders 
were several years after his separation from active duty service.  
The Board has considered the Veteran's reported continuity of 
symptomatology, but concludes that his statements are not 
credible and the weight of the evidence is against a nexus 
between the current psychiatric disorders and active duty 
service.  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim, and it is 
denied.  38 U.S.C.A. § 5107(b) (West 2002).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

Given the favorable nature of the Board's decision to reopen the 
claim, the Board concludes that further discussion of this new 
and material claim-with respective to VA's duties to notify and 
assist-is not necessary.  See Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim"); see 
also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not apply 
to claims that could not be substantiated through such notice and 
assistance). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a February 2003 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in a March 2006 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Board acknowledges that there was a timing deficiency in the 
VCAA notice, in that the March 2006 Dingess notice letter was 
sent after the initial adjudication of the claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as the claim 
is being denied, no effective date or rating is being set.  The 
delayed notice on these elements, therefore, does not deprive the 
veteran of a meaningful opportunity to participate in the 
adjudication of the claim.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).

The Court remanded this appeal to the Board specifically for a 
discussion of whether VA's enhanced duties to assist a claimant 
in establishing a claim for PTSD based on personal assault were 
met.  VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the Veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  75 Fed. Reg. 39,843-52 (July 31, 2010) 
to be codified at 38 C.F.R. § 3.304(f)(5).

In this case, the February 2003 notification letter provided to 
the Veteran complied with the special notice provisions of 38 
C.F.R. § 3.304(f).  The letter specifically informed the Veteran 
that evidence from military or non-military sources other than 
service records would be useful in substantiating his claim, 
including rape-crisis centers, counseling facilities, and health 
clinics.  The letter also asked that he identify any persons, 
including friends, family members, or clergy members, to whom he 
confided in following the alleged assault.  In addition, the 
February 2003 letter listed specific examples of supporting 
evidence that would substantiate the claim such as requests to 
visit a counseling clinic, a request for transfer to another duty 
assignment, changes in performance evaluations, substance abuse, 
or unexplained economic or social behavioral changes.  Thus, the 
February 2003 letter complied with the enhanced notice provisions 
of 38 C.F.R. § 3.304 pertaining to PTSD claims based on personal 
assault.  

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to the claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, 
records from the Social Security Administration (SSA), and 
private medical records.  Additionally, the Veteran was provided 
a proper VA examination in December 2003 in response to his 
claim.  

In addition to the duties to assist pursuant to the VCAA, VA may 
also submit any evidence that it receives substantiating the 
claim for PTSD based on personal assault to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  75 Fed. 
Reg. 39,843-52 (July 31, 2010) to be codified at 38 C.F.R. § 
3.304(f)(5).  The Veteran contends that such an opinion is 
necessary with respect to his alleged in-service behavioral 
changes.  In a March 2003 statement, the Veteran identified a 
series of markers that he believed indicated a change in his 
functioning following the claimed personal assault, including his 
discharge from service soon after the alleged incident, the 
ending of his relationship with his girlfriend, and an alleged 
suicide attempt in January 1983.  As noted above, the Board has 
determined that service records do not establish the presence of 
any behavioral changes following the Veteran's alleged in-service 
assault in May 1963.  The Veteran may have ended his relationship 
with his girlfriend during service, but there is no evidence in 
the service records connecting this event to the claimed personal 
assault, and the alleged suicide attempt in January 1983 would 
have occurred months before the Veteran was assaulted in May 
1983.  Instead of establishing a change of behavior after May 
1983, service records establish a pattern of behavioral problems 
and official reprimands dating throughout the Veteran's military 
service and culminating in his administrative separation in June 
1983.  As the evidence does not establish that the Veteran 
manifested changes in behavior following the alleged personal 
assault, the procurement of an opinion from a medical or mental 
health professional is not necessary. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements, as well as the enhanced duties to assist the 
claimant found in 38 C.F.R. § 3.304(f). 

	


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


